Exhibit 10.2

 



FIRST AMENDMENT TO

 

EXECUTIVE AGREEMENT

 

THIS FIRST AMENDMENT TO EXECUTIVE AGREEMENT (“Amendment”) is made effective the
23rd day of January, 2020 (the “Effective Date”) by and between Penn National
Gaming, Inc., a Pennsylvania corporation (the “Company”), and William J. Fair,
an individual (“Executive”), with respect to the following facts and
circumstances:

 

RECITALS

 

The Company and Executive entered into an Executive Agreement on September 24,
2019 (the “Agreement”).

 

The Company and Executive desire to amend the Agreement pursuant to the terms
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

 

AMENDMENTS

 

1.                  As of the Effective Date, Article 1, Section 1.1 of the
Agreement (Duties and Responsibilities) is hereby deleted in its entirety and
replaced with the following new Article 1, Section 1.1:

 

“1.1.     Duties and Responsibilities. Executive shall continue to serve as
Executive Vice President and Chief Financial Officer of the Company until March
3, 2020 and shall perform all duties and accept all responsibilities incident to
such position as may be reasonably assigned to him by the Chief Executive
Officer of the Company or the Board of Directors of the Company. On March 3,
2020, Executive shall be employed as an Executive Advisor of the Company until
March 31, 2020.”

 

2.                  As of the Effective Date, Article 1, Section 1.2 of the
Agreement (Term) is hereby deleted in its entirety and replaced with the
following new Article 1, Section 1.2:

 

“1.2     Term. The term of this Agreement shall begin on the Effective Date and
shall terminate on March 31, 2020 (the “Term”) or the termination of Executive’s
employment with the Company; provided, however, notwithstanding anything in this
Agreement to the contrary, Sections 6 through 24 shall survive the termination
of Executive’s employment with the Company. On March 3, 2020, Executive shall be
deemed to have resigned from all officer, director, manager member or other such
positions with the Company or its affiliates or subsidiaries.”

 

3.                  Except as modified herein, all other terms of the Agreement
shall remain in full force and effect. In the event of a conflict between the
terms of the Agreement and this Amendment, the terms of this Amendment shall
apply. No modification may be made to the Agreement or this Amendment except in
writing and signed by both the Company and Executive.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 



 - 1 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

EXECUTIVE   PENN NATIONAL GAMING, INC.             /s/ William J. Fair   By: /s/
Carl Sottosanti William J. Fair     Carl Sottosanti,     Executive Vice
President, General Counsel and Secretary

 



 - 2 -

 

 

